IN THE MISSOURI COURT OF APPEALS
                   WESTERN DISTRICT
STATE OF MISSOURI,            )
                Respondent, )
                              )
v.                            )              WD82489
                              )
STEVEN M. BURKHALTER,         )              FILED: August 31, 2021
                   Appellant. )
              Appeal from the Circuit Court of Jackson County
                The Honorable Charles H. McKenzie, Judge
            Before Division One: Lisa White Hardwick, P.J., and
                 Alok Ahuja and Anthony Rex Gabbert, JJ.
      Following a bench trial, the Circuit Court of Jackson County found Steven

Burkhalter guilty of first-degree sodomy and first-degree rape. The court sentenced

him to a total term of fifteen years’ imprisonment. Burkhalter appeals. He argues

that the circuit court erred when it convicted him of first-degree sodomy without

considering first-degree sexual abuse as a lesser-included offense. Because the

same facts would have established first-degree sexual abuse and first-degree

sodomy, the circuit court did not err in refusing Burkhalter’s request to consider

first-degree sexual abuse as a lesser-included offense. We accordingly affirm

Burkhalter’s conviction.

                               Factual Background
      The Victim in this case is a thirty-five-year-old female. On the evening of

August 1, 2015, Burkhalter, who is the Victim’s cousin, contacted her to ask if he

could stay at her apartment that night. The Victim agreed. The Victim had
recently been involved in a car accident. At approximately 8:00 p.m., she took the
pain medications that she had been prescribed, along with a glass of wine, and went

to bed, where she fell asleep. The Victim left the front door unlocked because she

expected Burkhalter and/or her boyfriend to arrive later that night.

      At some point during the night the Victim felt something “touching on [her]

leg,” and perceived that somebody was “moving [her] over into different positions.”

The Victim assumed that her boyfriend had gotten into bed with her. Because of

the effect of the medications she had taken, the Victim was unable to open her eyes

or to fully wake up. The Victim testified she felt “touching” on her “[r]ectum and

vagina.” While she did not “feel anything being inserted into either of those places,”

the Victim did remember feeling someone performing oral sex on her.

      The Victim testified at trial that she woke up on the morning of August 2,

2015, at approximately 5:00 or 6:00 a.m. When she awoke the Victim found

Burkhalter “right in the middle of my legs” with his head between her legs. She

testified that she moved Burkhalter off of her and ran into the bathroom. The

Victim testified that she had pain or soreness in her rectum, semen on her stomach

and vagina, and feces on her body as well. Victim showered and washed herself

with soap and water, including her vagina and rectum.

      The Victim called 9-1-1 and later went to the hospital where a sexual assault
examination was performed. During the examination Victim reported penis-to-

vagina contact. She told hospital personnel that it “felt like” penile contact with her

vagina or anus had occurred, but that she was not certain if anal penetration had

occurred. The Victim also reported abdominal, vaginal, and rectal pain. The sexual

assault examination did not reveal any vaginal, cervical, or anal injuries or

bruising. The nurse performing the examination collected rectal and vaginal swabs

and smears. The rectal and vaginal smears both tested negative for semen.

Burkhalter was identified only as a possible minor contributor of DNA collected




                                           2
from the vaginal swabs; but the allele that was identified is “very common,” and is

present in approximately 54% of the population.

      As part of their investigation, police recovered the nightgown that Victim had

been wearing on the night of August 1-2. Forensic analysis revealed a stain on the

interior backside of the nightgown that tested positive for semen. Burkhalter was

identified through DNA analysis as the source of the semen stain, with the Victim’s

DNA identified as an equal contributor to the stain.

      Burkhalter was originally indicted on January 20, 2017. On October 29,

2018, the State filed an information in lieu of indictment which charged him with

first-degree sodomy and first-degree rape. The information alleged that Burkhalter

committed the offense of first-degree rape by engaging in sexual intercourse with

the Victim at a time when she was incapable of consenting. As to the sodomy

charge, the information alleged that Burkhalter “knowingly had deviate sexual

intercourse with [the Victim], a person who was incapable of consent.” The

charging instrument did not identify any specific act or method by which

Burkhalter allegedly committed deviate sexual intercourse. The information

alleged that Burkhalter was a prior and persistent offender subject to enhanced

punishment based on four prior felony convictions for burglary, and one prior felony
drug conviction.

      Burkhalter waived his right to a jury trial, and the case was tried to the court

in October 2019.

      At the conclusion of the evidence, the parties discussed whether the court

should consider a number of lesser-included offenses. The prosecutor explained that

the State’s contention on the sodomy charge was that Burkhalter had engaged in

deviate sexual intercourse with the victim by “placing his penis in the anus of the

victim.” Defense counsel asked the circuit court to consider first- and second-degree
sexual abuse as lesser-included offenses of the first-degree sodomy charge. The


                                          3
court denied the request, and explained that, “as a matter of law, I will not consider

those [offenses] in my analysis and determination as to . . . whether or not the

defendant is guilty or not guilty of any of the offenses.”

       The circuit court found Burkhalter guilty of both first-degree sodomy and

first-degree rape (as charged), and also found him to be a prior and persistent

offender. On January 14, 2019, the court sentenced Burkhalter to a total term of

fifteen years’ imprisonment: eight years for sodomy and seven years for rape, with

the sentences to be served consecutively.

       Burkhalter appeals.

                                  Standard of Review
       When a criminal case is tried to a jury, we review de novo whether the circuit

court correctly refused to give a lesser-included-offense instruction requested by the

defendant. State v. Jackson, 433 S.W.3d 390, 395 (Mo. 2014). Although this case

was tried to the court, the court as fact-finder refused to consider possibly

convicting Burkhalter of first-degree sexual abuse, based on the court’s legal

conclusion that first-degree sexual abuse did not constitute a lesser-included offense

of first-degree sodomy. The parties agree that we should review Burkhalter’s

challenge to this legal conclusion using the same de novo standard applicable in a

jury-tried case.

                                       Discussion
       On appeal, Burkhalter argues that the circuit court erred in refusing to

consider first-degree sexual abuse as a lesser-included offense to the charge of first-

degree sodomy, as requested by defense counsel.

       Section 556.0461 governs when an offense is “included” in another, and also

when the trial court must instruct a jury with respect to an included offense. As

       1     Unless otherwise indicated, statutory citations refer to the 2000 edition of the
Revised Statutes of Missouri, updated through the 2014 Cumulative Supplement.


                                             4
relevant here, § 556.046.1(1) provides that a given offense is “included” in a charged

offense when “[i]t is established by proof of the same or less than all the facts

required to establish the commission of the offense charged.” A defendant is not

entitled to an instruction on all “included” offenses, however. Instead, § 556.046.2

specifies that “[t]he court shall not be obligated to charge the jury with respect to an

included offense unless there is a basis for a verdict acquitting the person of the

offense charged and convicting him of the included offense.” In sum, the circuit

court must instruct a jury on an “included” offense when:

      (1) “a party timely requests the instruction,” (2) “there is a basis in the
      evidence for acquitting the defendant of the charged offense,” and
      (3) “there is a basis in the evidence for convicting the defendant of the
      lesser included offense for which the instruction is requested.”
State v. Brown, 524 S.W.3d 44, 47 (Mo. 2017) (quoting State v. Jackson, 433 S.W.3d

390, 396 (Mo. 2014)).

      Every “included” offense is not a lesser-included offense on which the circuit

court is required to instruct the jury if requested. Under § 556.046.1(1), an

“included” offense includes an offense that “is established by proof of the same . . .

facts required to establish the commission of the offense charged.” (Emphasis

added.) A defendant is not entitled to a lesser-included-offense instruction where

the same facts would establish the commission of both the charged offense and the

“included” offense, because where the same facts establish both offenses, “there

could be no basis in fact for the jury to acquit the defendant of [the charged offense]

and convict him of [the included offense].” State v. Moseley, 735 S.W.2d 46, 49 (Mo.

App. W.D. 1987). Instead, where the same facts would establish the commission of

two different statutory offenses, it is for the prosecutor – not a fact-finder – to

choose the offense(s) for which the defendant will be prosecuted. “It is axiomatic

that a single act may constitute an offense under two different statutes. It is then
the responsibility of the prosecutor to elect under which statute to proceed.” Becker


                                            5
v. State, 260 S.W.3d 905, 912 (Mo. App. E.D. 2008) (quoting State v. Kaiser, 139

S.W.3d 545, 552 (Mo. App. E.D. 2004)). Where the same facts would be sufficient to

establish the commission of two different offenses, the two offenses can be

characterized as “parallel” or “alternative” offenses; one offense is not a “lesser-

included offense” of the other.2

       We recognize that § 556.046.2 addresses only the trial court’s obligation to

instruct a jury as to a lesser-included offense; the statute does not explicitly address

the court’s consideration of lesser-included offenses in a bench-tried case. The

Missouri Supreme Court has held that, in a bench-tried case, the circuit court “ha[s]

the inherent power to convict [a defendant] of [a] lesser-included . . . offense, even if

neither party asked the court to do so.” State v. Neher, 213 S.W.3d 44, 48 (Mo.

2007) (citations omitted). In its Brief, the State asserts that, in a bench trial, “it

would stand to reason that the trial court would . . . be expected to consider any

requested lesser-included offenses” in the same circumstances in which jury

instructions are required by § 556.046. In addition, in this case the circuit court

explicitly stated that it would not consider first-degree sexual abuse as a lesser-

included offense, based on its legal determination that first-degree sexual abuse did

not constitute a lesser-included offense under § 556.046. In these circumstances,
the correctness of the circuit court’s judgment depends on whether the court

correctly determined that first-degree sexual abuse was not a lesser-included

offense within the meaning of § 556.046.

       2       An offense that “consist[s] of a subset of the greater offense’s elements” is
often referred to as a “nested” lesser-included offense. State v. Vanlue, 577 S.W.3d 834, 836
(Mo. App. S.D. 2019) (emphasis added; citation omitted); accord State v. Randle, 465 S.W.3d
477, 479 (Mo. 2015). A “nested lesser included offense is one that is separated from the
greater offense by one differential element for which the State bears the burden of proof.”
State v. Payne, 488 S.W.3d 161, 164 (Mo. App. E.D. 2016). Where an offense is deemed to
be an “included” offense under § 556.046.1(1) because it is established by proof of the same
facts as the charged offense, that “included” offense is not a “nested”, lesser-included
offense.


                                             6
      The information in lieu of indictment charged Burkhalter with first-degree

sodomy, in addition to charging him with first-degree rape (for engaging in sexual

intercourse with the Victim when she was incapable of consenting). At the time of

the offenses, § 566.060.1 defined first-degree sodomy as occurring when a person

“has deviate sexual intercourse with another person who is incapacitated, incapable

of consent, or lacks the capacity to consent, or by the use of forcible compulsion.”

§ 566.060.1 (emphasis added). “Deviate sexual intercourse” was defined to mean:

      [1] any act involving the genitals of one person and the hand, mouth,
      tongue, or anus of another person or [2] a sexual act involving the
      penetration, however slight, of the male or female sex organ or the
      anus by a finger, instrument or object done for the purpose of arousing
      or gratifying the sexual desire of any person or for the purpose of
      terrorizing the victim.
§ 566.010(1). The first clause of the definition of “deviate sexual intercourse”

defined acts which constitute “contact sodomy,” while the second clause defined acts

constituting “penetration sodomy.” Soto v. State, 226 S.W.3d 164, 166 (Mo. 2007);

Becker v. State, 260 S.W.3d 905, 911 (Mo. App. E.D. 2008).

      At the relevant time, § 566.100.1 provided that “[a] person commits the

offense of sexual abuse in the first degree if he or she subjects another person to

sexual contact when that person is incapacitated, incapable of consent, or lacks the
capacity to consent, or by the use of forcible compulsion.” (Emphasis added.)

“Sexual contact” was defined to include “any touching of another person with the

genitals or any touching of the genitals or anus of another person, or the breast of a

female person, or such touching through the clothing, for the purpose of arousing or

gratifying sexual desire of any person.” § 566.010(3).

      At the time of Burkhalter’s offenses, § 566.060.2 provided that first-degree

sodomy was subject to an “authorized term of imprisonment [of] life imprisonment

or a term of years not less than five years.” By contrast, first-degree sexual abuse




                                           7
was classified as a class C felony, § 566.100.2, for which the authorized term of

imprisonment was “a term of years not to exceed seven years.” § 558.011.1(3).

      In general, in determining whether one crime is a lesser-included offense of

another crime, “we focus on the statutory elements of the offenses rather than the

evidence offered at trial.” State v. Wright, 608 S.W.3d 790, 795 (Mo. App. E.D.

2020) (citation omitted); accord State v. Derenzy, 89 S.W.3d 472, 474 (Mo. 2002)

(“The elements of the two offenses must be compared in theory, without regard to

the specific conduct alleged.” (citing State v. Burns, 877 S.W.2d 111, 112 (Mo.

1994))). But “when the statute defining the greater offense allows for alternative

methods of commission, . . . the court must consider the manner in which the

greater offense is charged.” Becker, 260 S.W.3d at 909. As the Eastern District

explained in Becker:

      If the statute criminalizing the greater offense allows only a single
      method of commission and the statute criminalizing the purported
      lesser offense likewise identifies only a single method of commission,
      the determination of whether a lesser offense is included in the greater
      offense can be completed by comparing the elements as set forth in the
      two statutes. . . . The statutory elements can be fully determined from
      the statutes themselves because the statutes allow no alternative
      methods of commission.
             However, the analysis of statutory elements will require
      reference to the charging instrument whenever the greater offense
      allows for alternative methods of commission. . . . With offenses such
      as first-degree sodomy, where the statute identifies some ten different
      actions that constitute the offense, we must consider the manner in
      which the greater offense is actually charged.
Id. (footnotes omitted); see also, e.g., State v. Kamaka, 277 S.W.3d 807, 813-14 (Mo.

App. W.D. 2009) (looking to the specific method by which the State charged the

defendant with dissemination of child pornography, to determine whether

possession of child pornography was a lesser-included offense).

      Of significance here, Becker also observed that, in the “exceptional case,” “[i]f
the State’s charging instrument itself allows for alternative methods of commission,


                                          8
but the State elects to submit the offense to the jury on merely some of the

alternative methods of commission, the statutory elements of the greater offense

could not be determined until the election occurred.” 260 S.W.3d at 909 n.2; see

also, e.g., State v. Barnard, 972 S.W.2d 462, 465 (Mo. App. W.D. 1998) (relying on

verdict director to determine whether second-degree child molestation was a lesser-

included offense of first-degree statutory sodomy, “[s]ince there are several kinds of

conduct that can constitute” the “deviate sexual intercourse” which was charged

generally in the information).

      In this case, the State’s information charged Burkhalter with the offense of

first-degree sodomy by alleging that on August 2 he “knowingly had deviate sexual

intercourse with [Victim].” The information did not specify any particular method

by which Burkhalter engaged in deviate sexual intercourse with the Victim. At

trial, however, the prosecutor argued in opening statement and closing argument

that Burkhalter engaged in deviate sexual intercourse with the Victim by placing

his penis in her anus.

      Because the prosecution argued that Burkhalter was guilty of first-degree

sodomy for engaging in nonconsensual anal intercourse with the Victim, Burkhalter

argues that he was charged with “penetration sodomy.” He then contends that,
unlike the anal penetration required to establish “penetration sodomy,” the “sexual

contact” required to establish first-degree sexual abuse merely required that he

touch the Victim’s anus. Thus, Burkhalter argues that the manner in which the

State prosecuted him for first-degree sodomy required proof of penetration, while

first-degree sexual abuse merely required proof of touching. He accordingly

contends that first-degree sexual abuse was a nested lesser-included offense, which

the circuit court was required to consider before convicting him of first-degree

sodomy.




                                          9
      We reject Burkhalter’s contention that anal penetration was an essential

element of the charge of first-degree sodomy, and therefore that first-degree sexual

abuse was a lesser-included offense because it merely required touching of the

Victim’s anus. Under the first clause of § 566.010(1), “deviate sexual intercourse”

was defined to include “any act involving the genitals of one person and the hand,

mouth, tongue, or anus of another person” – what we have labeled “contact sodomy.”

The allegation that Burkhalter inserted his penis into the Victim’s anus satisfied

the definition of “contact sodomy” – since it would be an act involving his genitals

and the Victim’s anus. The second clause defining “penetration sodomy” was added

to § 566.010(1) in 1994. See S.B. 693, 94th Gen. Assembly, 2d Reg. Sess. (1994)

(effective January 1, 1995). Prior to the addition of “penetration sodomy” to the

definition of “deviate sexual intercourse,” Missouri courts repeatedly held that

penetration of a victim’s anus by the defendant’s penis constituted “contact sodomy”

under the first clause of the current definition. See, e.g., State v. Rogers, 942 S.W.2d

393, 396 (Mo. App. S.D. 1997); State v. Euer, 910 S.W.2d 352, 354-55 (Mo. App. S.D.

1995); State v. White, 873 S.W.2d 874, 878 (Mo. App. E.D. 1994). Even after the

1994 amendment, the Missouri Supreme Court has held that evidence “that

Defendant penetrated the victim’s anus with Defendant's penis . . . meets the
definition of deviate sexual intercourse because it is an act involving Defendant’s

genitals and the anus of another person, the victim.” State v. Chambers, 481

S.W.3d 1, 8 (Mo. 2016). Thus, Burkhalter’s conduct fell within the definition of

“contact sodomy,” without reference to the statutory definition of “penetration

sodomy,” and without regard to whether or not he actually penetrated the Victim’s

anus with his penis.

      Although not stated explicitly, Burkhalter’s argument depends on the

proposition that, by specifically alleging penetration of the Victim’s anus, the State
necessarily sought to prosecute Burkhalter’s conduct as “penetration sodomy.”


                                          10
Burkhalter’s actions did not constitute “penetration sodomy,” however. Under the

second clause of the definition of “deviate sexual intercourse” in § 566.010(1), what

we have called “penetration sodomy” is defined in relevant part as “a sexual act

involving the penetration, however slight, of . . . the anus by a finger, instrument or

object.” This definition of “penetration sodomy” is inapplicable here. As explained

above, at the time of the 1994 amendments to § 566.010(1), courts had held in

multiple cases that penile penetration of a victim’s anus was already included in the

definition of “deviate sexual intercourse,” because it constitutes an “act involving

the genitals of one person and the . . . anus of another person.” The 1994 statutory

amendment was not needed to bring penile penetration of the anus within the

definition of “deviate sexual intercourse.”

             When the legislature amends a statute, it is presumed that its
      intent was to bring about some change in the existing law. The
      legislature is presumed to have acted with a full awareness and
      complete knowledge of the present state of the law, including judicial
      and legislative precedent. This Court should never construe a statute
      in a manner that would moot the legislative changes, because the
      legislature is never presumed to have committed a useless act. To
      amend a statute and accomplish nothing from the amendment would
      be a meaningless act.
Kolar v. First Student, Inc., 470 S.W.3d 770, 777 (Mo. App. E.D. 2015) (citations
omitted).

      It would have been a meaningless act for the 1994 General Assembly to add a

definition of “penetration sodomy” which encompassed actions which already fell

within the definition of “deviate sexual intercourse.” Instead, the evident purpose of

the 1994 amendment to § 566.010(1) was to expand the scope of “deviate sexual

intercourse,” by adding additional acts which did not otherwise fall within the

existing definition of “contact sodomy.”

      The 1994 amendment added penetration of the genitals or anus “by a finger,
instrument or object” to the definition of “deviate sexual intercourse.” It was



                                           11
necessary to include penetration by a “finger” in the definition for two reasons.

First, the same 1994 amendment removed “hand” from the definition of “contact

sodomy” (a deletion which the legislature reversed in 2000, see S.B. 602, 90th Gen.

Assembly, 2d Reg. Session (2000)). Therefore, without including “finger” in the

second clause, digital penetration of a victim’s genitals or anus would no longer fall

within the definition of “deviate sexual intercourse.” Second, this Court had held

that penetration of a victim’s anus with a defendant’s finger did not fall within the

pre-existing definition of “contact sodomy,” because such conduct was not “a sexual

act involving his (defendant’s) genitals and the ‘mouth, tongue, hand or anus’ of the

victim (or vice versa).” State v. Hooker, 791 S.W.2d 934, 938 (Mo. App. S.D. 1990).

Thus, the inclusion of “finger” in the definition of “penetration sodomy” did not

overlap with any part of the definition of “contact sodomy.”

      We recognize that the definition of “penetration sodomy” also included

penetration of the genitals or anus by an “instrument or object.” The term “object”

can be interpreted broadly to include any “discrete visible or tangible thing.”

WEBSTER’S THIRD NEW INT’L DICTIONARY 1555 (unabridged ed. 2002) – which would

include a defendant’s penis. But if “object” were interpreted this broadly, it would

have made it unnecessary to specifically refer to penetration by a “finger” or
“instrument” in the definition of “penetration sodomy,” since those items would be

comprehended in the term “object.” “‘[T]his Court will not interpret the statute in a

way that renders some phrases mere surplusage.’” Amber-Phillips v. SSM DePaul

Health Ctr., 459 S.W.3d 901, 908 n.6 (Mo. 2015) (quoting Farish v. Mo. Dep’t of

Corr., 416 S.W.3d 793, 796 (Mo. 2013)); see also, e.g., Piercy v. Mo. State Hwy.

Patrol, 583 S.W.3d 132, 140 (Mo. App. W.D. 2019). Further, “[i]n determining the

meaning of a word in a statute, the Court will not look to any one portion of the

statute in isolation. Rather, it will look at the word’s usage in the context of the
entire statute to determine its plain meaning.” Kersting v. Replogle, 492 S.W.3d


                                           12
600, 602-03 (Mo. App. W.D. 2016) (citation and internal quotation marks omitted).

Consistent with these relevant canons of statutory construction, and looking at

§ 566.010(1) as a whole, we conclude that “instrument” should be interpreted to

refer to a “utensil” or “implement,” WEBSTER’S THIRD NEW INT’L DICTIONARY 1172

(unabridged ed. 2002), while “object” should be read to refer to other tangible things

which are not themselves human body parts or instruments. Interpreted in this

manner, the definition of “penetration sodomy” in § 566.010(1) encompassed actions

which did not themselves fit within the pre-existing definition of “contact sodomy”

in the statute.

      The State’s allegation that Burkhalter inserted his penis in the Victim’s anus

alleged that he had engaged in an act of “contact sodomy” – namely, an “act

involving the genitals of one person and the . . . anus of another person.”

§ 566.010(1). Establishing that Burkhalter penetrated the Victim’s anus with his

penis was unnecessary to establish his guilt for first-degree sodomy – any touching

of the Victim’s anus with his penis would suffice. Any argument by the prosecutor

that Burkhalter had penetrated the Victim’s anus with his penis “was immaterial

and constituted mere surplusage which amounted to the assumption of an

unnecessary burden by the State.” State v. Bullock, 179 S.W.3d 413, 416 (Mo. App.
S.D. 2005) (citation omitted). Because only touching of the Victim’s anus by

Burkhalter’s penis was required to establish “deviate sexual intercourse,” the very

same act that would constitute “sexual contact,” and which would render

Burkhalter guilty of first-degree sexual abuse, would also render him guilty of the

charged offense of first-degree sodomy. In these circumstances, first-degree sexual

abuse was not a lesser-included offense the circuit court was required to consider.

      The Missouri Supreme Court has held that a defendant is not entitled to

consideration of sexual abuse as a lesser-included-offense of sodomy when the
defendant is accused of committing an act of “contact sodomy,” and the same


                                          13
conduct would accordingly establish either sodomy or sexual abuse. In State v.

Fields, 739 S.W.2d 700 (Mo. 1987), the defendant was charged with three counts of

sodomy for touching the vaginas of two minor females with his hand. The

defendant argued that he was entitled to a lesser-included-offense instruction for

second-degree sexual abuse with respect to each charge of sodomy. Id. at 703. The

Supreme Court rejected this argument where – as here – the same evidence would

satisfy the elements of either charge:

             The evidence in this case that appellant touched the girls’
      vaginas would be sufficient to satisfy either sodomy or sexual abuse in
      the second degree. . . . If the appellant only touched the victim, then
      both sodomy and sexual abuse second degree prohibit the same
      conduct. Sexual abuse in the second degree is not a lesser included
      offense of sodomy.
            There is no question the legislature is at liberty to provide that
      the same conduct may constitute different offenses. If such is done, the
      prosecutor has the discretion to decide which offense is charged.
Id. at 704-05.

      This Court reached the same result in Becker, 260 S.W.3d 905, where a

defendant argued in a post-conviction relief proceeding that his trial counsel was

ineffective for failing to request a lesser-included-offense instruction for first-degree

child molestation (which required “sexual contact”), in his prosecution for first-

degree statutory sodomy (which required “deviate sexual intercourse”). The Court

emphasized that – as charged – the first-degree statutory sodomy offense did not

require penetration, but merely that the defendant committed an act of “contact

sodomy”: “simply . . . touching the victim’s genitals with a hand.” Id. at 911. It then

observed that this same act of touching would also constitute the “sexual contact”

necessary to convict the defendant of first-degree statutory sodomy. In such

circumstances, the Court concluded that the defendant was not entitled to a lesser-

included-offense instruction:




                                           14
       [P]recisely because the two offenses are established by the same
       facts, . . . the movant cannot show that any basis existed for his
       acquittal of the greater offense of first-degree statutory sodomy and his
       conviction only of the lesser-included offense of first-degree child
       molestation.[3] The movant cannot cite any evidence that an essential
       element of first-degree statutory sodomy was lacking, which would
       serve as a basis for acquittal of the greater offense and conviction of
       the lesser. Therefore, the movant cannot demonstrate that he was
       entitled to a jury instruction for first-degree child molestation. And we
       will not deem trial counsel ineffective for failing to request a jury
       instruction to which a defendant is not entitled. . . .
              Furthermore, the movant had no entitlement to prosecution only
       for the lesser crime of first-degree child molestation rather than the
       more serious crime of first-degree statutory sodomy. “It is axiomatic
       that a single act may constitute an offense under two different
       statutes. It is then the responsibility of the prosecutor to elect under
       which statute to proceed.” Where the legislature provides that the
       same facts may constitute separate offenses, the prosecution has
       discretion to determine which charge to bring.
Id. at 912 (citations omitted); see also State v. Tansil, 754 S.W.2d 18, 20 (Mo. App.

E.D. 1988) (defendant charged with sodomy was not entitled to a lesser-included-

offense instruction on sexual assault, where “[u]nder the facts of this case the

elements of both crimes are exactly the same, the main operative fact being the

touching of the victim's genitals by the hand of defendant”; “Under those

circumstances the crimes are the same and the prosecution has the choice of which

crime to prosecute and no instruction down is required.”).

       As in the cases discussed above, the same facts would establish Burkhalter’s

guilt of both first-degree sodomy and first-degree sexual abuse. As the State argues

in its Brief:

       Essentially, if the fact-finder believed Defendant had placed his penis
       in Victim’s anus, Defendant would be guilty of both offenses; if it did


       3       As discussed above at footnote 2, we question whether an uncharged offense
proven by the same facts as a charged offense should be referred to as a “lesser-included
offense” (even though under § 556.046.1(1) it plainly constitutes an “included” offense). We
believe the term “lesser-included offense” is better reserved for those offenses proven by a
subset of the facts proving the charged offense.


                                             15
       not believe he had committed this conduct, he would be guilty of
       neither. There is nothing to differentiate these two offenses such that
       the fact-finder would be permitted to acquit Defendant of sodomy and
       convict him of sexual abuse.
In these circumstances, Burkhalter was not entitled to have the court consider

convicting him of first-degree sexual abuse, as a lesser-included offense of first-

degree sodomy; the choice of which offense to charge was for the prosecutor.4

                                        Conclusion
       We affirm the judgment of the circuit court.




                                            _______________________________________
                                            Alok Ahuja, Judge
All concur.




       4       Because the circuit court found that the State had proven all of the elements
of first-degree sodomy beyond a reasonable doubt, the State also argues that Burkhalter
cannot establish that he was prejudiced by the court’s refusal to consider conviction of first-
degree sexual abuse. Given our disposition we need not address this issue.


                                              16